Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 18 September 1817
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					Dear daughter
					Quincy Sep’br 18th 1817
				
				I heard of you at Providence from mr Fearno, and I was yesterday informd that the News paper reported your arrival at N york on Saturday. I hope tomorrows Mail will give me Some direct intelligence as the two or three first days of your journey the weather was very oppressive, I fear you must have endured great fatigue. By this time I hope you are compensated for it, by the happy meeting of your Relatives and Friends from whom 8 or 9 years of absence, is a large proportion of Humane Life—George I beleive has written to you He is yet with us. the vacation at Cambridge will be terminated on the next week—If not prolonged by the president, it may then be thought Safe for him to return to his Studies—the Sickness has been more mortal Since he left Cambridge. two Students have been carried off by it upon which the President, directed all who remaind to quit Cambridge—Several of the professors left it also—The severe thunder and lightning which we experienced, the fryday after you left us, I trust has purified the Air. it Struck in Several places in this Town, killd a Cow for mrs Black and some sheep for mr Beal—John and Charles are now at School—I Sent them in the week you left us. George caried them in, and returnd to dinner—at Evening I found them again by my Side—I felt not a little mortified. the pretence was to get a Book—I reasoned with them upon the impropriety of their conduct. they promissed if I would permit them to remain till Monday, they would go and apply themselves Strictly—I had too much feeling for them, considering circumstances to refuse. on Monday they took the Stage, and went again—enterd the School, and were Classed—I have had two Letters from John Since. he says Charles does very well, but is rather Home Sick. they Beged me to let them come up on Saturday, and I could not refuse them. I must wean them by degrees as the days will be Shorter & the travelling more unpleasent, once a fortnight or three weeks will be Sufficent indulgence—will you ask mr Adams if he would have them attend a writing Master. John is kept an hour longer in School than Charles that time hangs heavey upon him—and it might be employd in writing—I have not heard from Harriet nor from Susan Since you left us. a Son of mr Maura the Consul dined with us yesterday. he came from Liverpool in the Milo in 35 days.I Sent your trunk & Bed and curtins to mr Crufts. the Bed has good feathers. the tick is just in the State in which it was received here. the Bedstead mr Adams took, and has or must account for it. upon looking for my Lantern, and opening the case I had the mortification to find it Broken to attoms, the fate of one half my China—you must accept the will and the inclination in lieu of it.Let me hear from you and know how you get accommodated. I Shall not venture to ask a Letter from my Son, knowing that he will be overwhelmd at first with buisness—Remember me kindly to your / Sisters—affectionatly Yours
				
					A Adams
				
				
			